Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A single method step claim, i.e., where a method recitation does not appear in combination with another recited method step, is subject to an enablement rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single method step claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim 
Claim 1 is considered as a single step method claim since it includes only one method step (i.e. attaching at least one speaker.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 

In absence of essential structural positive relationship of the at least one speaker and the at least one light source, it remains uncertain as to how the at least one speaker and the at least one light source are related to its associated element(s) and the cited lighting apparatus device. 
In absence of essential relationship of the at least one speaker and the at least one light source, it remains uncertain as to whether the at least one speaker and the at least one light source are part of the claimed device.
As to claim 2, the omitted structural positive cooperative relationships are: a power source and a power source of the at least one speaker. 
In absence of essential structural positive relationship of the power source and the power source of the at least one speaker, it remains uncertain as to how the power source and the power source of the at least one speaker are related to its associated element(s) and the cited lighting apparatus device. 
In absence of essential relationship of power source and the power source of the at least one speaker, it remains uncertain as to whether power source and the power source of the at least one speaker are part of the claimed device.

In absence of essential relationship of the at least through-hole and the magnet, it remains uncertain as to how at least through-hole and the magnet are related to its associated element(s) and the cited lighting apparatus device. 
In absence of essential relationship of the at least through-hole and the magnet, it remains uncertain as to whether the at least through-hole and the magnet are part of the claimed device.
As to claim 5, the omitted structural positive cooperative relationships is: a heatsink.
In absence of essential relationship of the heatsink, it remains uncertain as to how the heatsink is related to its associated element(s) and the cited lighting apparatus device. 
In absence of essential relationship of the heatsink, it remains uncertain as to whether the heatsink is part of the claimed device.
As to claim 6, the omitted structural positive cooperative relationships are: a speaker cone and a voice coil.
In absence of essential relationship of the speaker cone and the voice coil, it remains uncertain as to how the speaker cone and the voice coil are related to its associated element(s) and the cited lighting apparatus device. 

As to claim 7, the omitted structural positive cooperative relationships is: a speaker attachment body.
In absence of essential relationship of the speaker attachment body, it remains uncertain as to how the speaker attachment body is related to its associated element(s) and the cited lighting apparatus device. 
In absence of essential relationship of the speaker attachment body, it remains uncertain as to whether the speaker attachment body is part of the claimed device.
As to claim 9, the omitted structural positive cooperative relationships is: a speaker support body.
In absence of essential relationship of the speaker support body, it remains uncertain as to how the speaker support body is related to its associated element(s) and the cited lighting apparatus device. 
In absence of essential relationship of the speaker support body, it remains uncertain as to whether the speaker support body is part of the claimed device.
	Dependent claims 4, 8, 10 are necessarily rejected since they depend upon rejected base claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Aggarwal et al (USPgPub 2011/0064258).
As to claims 1 and 10, Aggarwal et al disclose applicant’s claimed method of modifying a lighting apparatus (para 0045, 0046; at least Figs. 2, 11) including a housing (208), the method including detachably attaching at least one speaker (204) 
As to claim 1, the limitation “wherein at least one light source is detachably attachable to the housing independently from attachment of the at least one speaker to the housing” is not given a patentable weight since it is unclear as to whether the cited at least one light source is structurally positively part of the lighting apparatus.
As to claim 2, the limitation “wherein when the at least one light source is detachably attached to the housing, the at least one light source is connectable to a power source independent of a power source of the at least one speaker” is not given a patentable weight since it is unclear as to whether the cited at least one light source, a power source and a power source of the at least one speaker are structurally positively part of the lighting apparatus.
As to claims 3 and 4, the limitations “wherein the at least one light source is detachably attachable to the housing...”, “a light-source attachment body”, “at least a through-opening of a magnet of a speaker of the at least one speaker” are not given patentable weight since it is unclear as to whether the cited at least one light source, a light-source attachment body, at least a through-opening of a magnet are structurally positively part of the lighting apparatus.

As to claims 7-9, the limitations “a speaker attachment body” and “a speaker support body” are not given patentable weight since it is unclear as to whether the cited speaker attachment body and speaker support body are structurally positively part of the lighting apparatus.

Claims 11-20 are in condition for allowance since prior art of the record does not disclose applicant’s claimed lighting apparatus structure including a housing, at least one speaker, and at least one light source, as specifically cited in claims 11 and 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879